Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of August 2, 2007, by and among CHINA NATURAL GAS, INC., a Delaware
corporation (the “Company”), and the investors signatory hereto (each an
“Investor” and collectively, the “Investors”).


This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Investors (the “Purchase
Agreement”).


The Company and the Investors hereby agree as follows:


1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement. As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 7(c).


“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.


“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(a), the earlier of: (a)(i) the
90th day following the Final Closing Date; provided, that, if the Commission
reviews and has written comments to the filed Registration Statement that would
require the filing of a pre-effective amendment thereto with the Commission,
then the Effectiveness Date under this clause (a)(i) shall be the 120th day
following the Final Closing Date, and (ii) the fifth Trading Day following the
date on which the Company is notified by the Commission that the initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments (provided further, however, that the periods specified in
clauses (a)(i) and (a)(ii) shall be automatically stayed for such additional
period of time as the Registration Statement does not meet the requirements of
Rule 3-01 of Regulation S-X, provided that such automatic stay shall expire on
December 31, 2007); (b) with respect to any additional Registration Statements
that may be required pursuant to Section 2(b), the earlier of (i) the 90th day
following (x) if such Registration Statement is required because the Commission
shall have notified the Company in writing that certain Registrable Securities
were not eligible for inclusion on a previously filed Registration Statement,
the date or time on which the Commission shall indicate as being the first date
or time that such Registrable Securities may then be included in a Registration
Statement, or (y) if such Registration Statement is required for a reason other
than as described in (x) above, the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement(s) is
required; provided, that, if the Commission reviews and has written comments to
a Registration Statement that would require the filing of a pre-effective
amendment thereto with the Commission, then the Effectiveness Date under this
clause (b)(i) for such Registration Statement shall be the 120th day following
the date that the Company first knows, or reasonably should have known, that
such additional Registration Statement is required under such Section, and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that such additional Registration Statement will not be reviewed or
is no longer subject to further review and comments; or (c) with respect to a
Registration Statement required to be filed under Section 2(e), the “Second
Effectiveness Date.”


“Effectiveness Period” has the meaning set forth in Section 2(a).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed under Section 2(a), the 60th day following the Final
Closing Date; (b) with respect to any additional Registration Statements that
may be required pursuant to Section 2(b), the 60th day following (x) if such
Registration Statement is required because the Commission shall have notified
the Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement, the date or time on
which the Commission shall indicate as being the first date or time that such
Registrable Securities may then be included in a Registration Statement, or (y)
if such Registration Statement is required for a reason other than as described
in (x) above, the date on which the Company first knows, or reasonably should
have known, that such additional Registration Statement(s) is required; or (c)
with respect to a Registration Statement required to be filed under Section
2(e), the “Second Filing Date.”
 
 
 

--------------------------------------------------------------------------------

 
 
“Final Closing Date” means that date which is 30 days after the Initial Closing
(as that term is defined in the Purchase Agreement).


“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.


“Indemnified Party” has the meaning set forth in Section 6(c).


“Indemnifying Party” has the meaning set forth in Section 6(c).


“Losses” has the meaning set forth in Section 6(a).


“California” means the state and federal courts sitting in the City of San
Francisco, County of San Francisco.


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


“Registrable Securities” means: (i) the Shares; (ii) the Warrant Shares; and
(iii) any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any conversion price
adjustment with respect to any of the securities referenced in (i) above.


“Registration Statement” means the initial registration statement required to be
filed in accordance with Section 2(a) and any additional registration
statement(s) required to be filed under Section 2(b), including (in each case)
the Prospectus, amendments and supplements to such registration statements or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference therein.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Second Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(e), the earlier of: (a)(i) the
90th day following the Second Final Closing Date; provided, that, if the
Commission reviews and has written comments to the filed Registration Statement
that would require the filing of a pre-effective amendment thereto with the
Commission, then the Second Effectiveness Date under this clause (a)(i) shall be
the 120th day following the Second Final Closing Date, and (ii) the fifth
Trading Day following the date on which the Company is notified by the
Commission that the initial Registration Statement will not be reviewed or is no
longer subject to further review and comments (provided further, however, that
the periods specified in clauses (a)(i) and (a)(ii) shall be automatically
stayed for such additional period of time as the Registration Statement does not
meet the requirements of Rule 3-01 of Regulation S-X, provided that such
automatic stay shall expire on December 31, 2007); and (b) with respect to any
additional Registration Statements that may be required pursuant to Section
2(b), the earlier of (i) the 90th day following (x) if such Registration
Statement is required because the Commission shall have notified the Company in
writing that certain Warrant Shares were not eligible for inclusion on a
previously filed Registration Statement, the date or time on which the
Commission shall indicate as being the first date or time that such Warrant
Shares may then be included in a Registration Statement, or (y) if such
Registration Statement is required for a reason other than as described in (x)
above, the date on which the Company first knows, or reasonably should have
known, that such additional Registration Statement(s) is required; provided,
that, if the Commission reviews and has written comments to a Registration
Statement that would require the filing of a pre-effective amendment thereto
with the Commission, then the Second Effectiveness Date under this clause (b)(i)
for such Registration Statement shall be the 120th day following the date that
the Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section, and (ii) the fifth
Trading Day following the date on which the Company is notified by the
Commission that such additional Registration Statement will not be reviewed or
is no longer subject to further review and comments.
 
 
2

--------------------------------------------------------------------------------

 


“Second Filing Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2(e), the 60th day following the
Second Final Closing Date; and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2(b), the 60th day following
(x) if such Registration Statement is required because the Commission shall have
notified the Company in writing that certain Registrable Securities were not
eligible for inclusion on a previously filed Registration Statement, the date or
time on which the Commission shall indicate as being the first date or time that
such Registrable Securities may then be included in a Registration Statement, or
(y) if such Registration Statement is required for a reason other than as
described in (x) above, the date on which the Company first knows, or reasonably
should have known, that such additional Registration Statement(s) is required.



“Second Final Closing Date” means that date which is 30 days after the Second
Closing (as that term is defined in the Purchase Agreement).


“Securities Act” means the Securities Act of 1933, as amended.


“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.


“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants issued to the Investors pursuant to the Purchase
Agreement.


2. Registration.
 
(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous basis pursuant to Rule 415,
on Form S-1 (or on such other form appropriate for such purpose). Such
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” attached hereto as Annex A. The Company
shall cause such Registration Statement to be declared effective under the
Securities Act as soon as possible but, in any event, no later than its
Effectiveness Date, and shall use its reasonable best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
date which is the earlier of (i) five years after its Effective Date, (ii) such
time as all of the Registrable Securities covered by such Registration Statement
have been publicly sold by the Holders, or (iii) such time as all of the
Registrable Securities covered by such Registration Statement may be sold by the
Holders pursuant to Rule 144(k) as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and reasonably
acceptable to the Company’s transfer agent and the affected Holders (the
“Effectiveness Period”).
 
 
3

--------------------------------------------------------------------------------

 
 
(b) If for any reason the Commission does not permit all of the Registrable
Securities to be included in the Registration Statement filed pursuant to
Section 2(a) or Section 2(e), or for any other reason any outstanding
Registrable Securities are not then covered by an effective Registration
Statement, then the Company shall prepare and file by the Filing Date in the
case of Registrable Securities to be included in the Registration Statement
filed pursuant to Section 2(a) and by the Second Filing Date in the case of
Warrant Shares to be included in the Registration Statement filed pursuant to
Section 2(e) for such Registration Statement, an additional Registration
Statement covering the resale of all Registrable Securities not already covered
by an existing and effective Registration Statement for an offering to be made
on a continuous basis pursuant to Rule 415, on Form S-1 (or on such other form
appropriate for such purpose). Each such Registration Statement shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the “Plan of
Distribution” attached hereto as Annex A. The Company shall cause each such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, by its Effectiveness Date, and shall use its
reasonable best efforts to keep such Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period.
 
(c) If: (i) a Registration Statement is not filed on or prior to its Filing Date
(if the Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same as required by Section 3(a)
hereof, the Company shall not be deemed to have satisfied this clause (i)), or
(ii) a Registration Statement is not declared effective by the Commission on or
prior to its required Effectiveness Date, or (iii) after its Effective Date,
without regard for the reason thereunder or efforts therefore, such Registration
Statement ceases for any reason to be effective and available to the Holders as
to all Registrable Securities to which it is required to cover at any time prior
to the expiration of its Effectiveness Period for more than an aggregate of 20
Trading Days (which need not be consecutive) (any such failure or breach being
referred to as an “Event,” and for purposes of clauses (i) or (ii) the date on
which such Event occurs, or for purposes of clause (iii) the date which such 20
Trading Day-period is exceeded, being referred to as “Event Date”), then in
addition to any other rights the Holders may have hereunder or under applicable
law: (x) on each such Event Date the Company shall pay to each Holder an amount
in cash, as partial liquidated damages and not as a penalty, equal to 1.0% of
the aggregate Investment Amount paid by such Holder for Shares pursuant to the
Purchase Agreement; and (y) on each monthly anniversary of each such Event Date
(if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to 1.0% of the
aggregate Investment Amount paid by such Holder for Shares pursuant to the
Purchase Agreement. In no event shall the Company be obligated to pay any
liquidated damages to any Holder pursuant to this Section 2(c) in an aggregate
amount that exceeds 10% of the aggregate Investment Amount paid by such Holder
for Shares pursuant to the Purchase Agreement. The parties agree that the
Company will not be liable for liquidated damages under this Section in respect
of the aggregate Investment Amount that is attributable to any Registrable
Securities that are sold prior to an Event Date. If the Company fails to pay any
partial liquidated damages pursuant to this Section in full within seven days
after the date payable, the Company will pay interest thereon at a rate of 10%
per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such partial
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The partial liquidated damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event, except in the case of the first Event Date.
 
(d) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”). The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement and shall not be required to
pay any liquidated or other damages under Section 2(c) to any Holder who fails
to furnish to the Company a fully completed Selling Holder Questionnaire at
least two Trading Days prior to the Filing Date (subject to the requirements set
forth in Section 3(a)).


(e) In the event the Second Closing (as defined in the Purchase Agreement) does
not occur prior to the Filing Date for the Registration Statement required by
Section 2(a), the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all Warrant Shares not already
covered by an existing and effective Registration Statement for an offering to
be made on a continuous basis pursuant to Rule 415, on Form S-1 (or on such
other form appropriate for such purpose). Such Registration Statement shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement) the “Plan of
Distribution” attached hereto as Annex A. The Company shall cause such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than its Second Effectiveness Date, and
shall use its reasonable best efforts to keep the Registration Statement
continuously effective for the Effectiveness Period.


 
4

--------------------------------------------------------------------------------

 
 
3. Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:


(a) Not less than two days prior to the filing of a Registration Statement or
any related Prospectus or any amendment or supplement thereto, the Company shall
furnish to each Holder copies of the “Selling Stockholders” section of such
document, the “Plan of Distribution” and any risk factor contained in such
document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed which documents will be subject to the
review of such Holder. The Company shall not file a Registration Statement, any
Prospectus or any amendments or supplements thereto in which the “Selling
Stockholder” section thereof differs from the disclosure received from a Holder
in its Selling Holder Questionnaire (as amended or supplemented).


(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; provided,
however, that on the Business Day following the Effectiveness Date, the Company
shall file with the Commission in accordance with Rule 424 the final prospectus
to be used in connection with sales pursuant to the Registration Statement (a
“Final Prospectus Filing”); provided, further, however, that any advance
notification provisions set forth in this Agreement, including without
limitation Sections 3(a) and 3(c), shall not apply to the extent that such
provisions would render impracticable the Final Prospectus Filing within the
period specified in this Section 3(b)(ii); (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
each Registration Statement or any amendment thereto and, as promptly as
reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that would not result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements, the delivery of the Prospectus or
Prospectuses and the disposition of all Registrable Securities covered by each
Registration Statement.


(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing as promptly as
reasonably possible (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders that pertain to
the Holders as a Selling Stockholder or to the Plan of Distribution, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e) Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished) promptly after
the filing of such documents with the Commission.
 
(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
(g) Prior to any public offering of Registrable Securities, to register or
qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of all jurisdictions within the United States, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statements.
 
(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statements, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.
 
(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.


(j) Comply with all applicable rules and regulations of the Commission.
 
4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
 
6

--------------------------------------------------------------------------------

 


5. No Piggyback on Registrations. Neither the Company nor any of its security
holders (other than the Holders in such capacity pursuant hereto) may include
securities of the Company in a Registration Statement other than the Registrable
Securities. The Company shall not file any other registration statements until
60 Trading Days following the date that a Registration Statement or Registration
Statements registering all the Registrable Securities is declared effective by
the Commission, provided that this Section shall not prohibit the Company from
filing amendments to registration statements already filed.


  6. Indemnification.
 
(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
 
(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder’s failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of an Advice or an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
 
 
7

--------------------------------------------------------------------------------

 


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.


All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).


(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 5(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.
 
 
8

--------------------------------------------------------------------------------

 


The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


7. Miscellaneous.
 
(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.


(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
(c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
 
(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this Section 7(d), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of no less than a majority in interest of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates.
 
(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission and reasonably
promptly following such transmission sends such notice or communication via U.S.
mail or overnight courier) at the facsimile number specified in this Section
prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in this Section on a day that is
not a Trading Day or later than 6:30 p.m. (New York City time) on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:
 
 
If to the Company:
 
China Natural Gas, Inc.
     
Tang Xing Shu Ma Building, Suite 418
     
Tang Xing Road
 
   
Xian High Tech Area
 
 
 
Xian, Shaanxi Province, China
 
 
 
Facsimile No.:
 
 
 
Telephone No.: 86-29-88323325
 
 
 
Attention: Chief Financial Officer

 
 
9

--------------------------------------------------------------------------------

 
 
 
With a copy to:
 
Crone Rozynko LLP
 
 
 
101 Montgomery Street, Suite 1950
 
 
 
San Francisco, CA 94104
 
 
 
Facsimile No.: (415) 955-8900
 
 
 
Attention: Alisande M. Rozynko, Esq.
 
 
 
 
 
If to an Investor:
 
To the address set forth under such Investor’s name on the signature pages
hereof
 
 
 
 
 
If to any other Person who is then the registered Holder:
 
 
 
 
 
To the address of such Holder as it appears in the stock transfer books of the
Company or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 
   (f) Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. Other than in connection with a
merger, consolidation, sale of all or substantially all of the Company’s assets
or other similar change in control transaction, the Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of each Holder. Each Holder may assign their respective rights hereunder
in the manner and to the Persons as permitted under the Purchase Agreement.
 
(g) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.
 
(h) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the California Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the California Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any California Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.


(i) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
 
10

--------------------------------------------------------------------------------

 
 
(k) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(l) Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of each other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. The Company’s obligations to each Investor under this Agreement are
identical to its obligations to each other Investor other than such differences
resulting solely from the number of Securities purchased by each Investor, but
regardless of whether such obligations are memorialized herein or in another
agreement between the Company and an Investor. Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any other
Transaction Document. Each Investor acknowledges that no other Investor will be
acting as agent of such Investor in enforcing its rights under this Agreement.
Each Investor shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Investor to be joined as an additional
party in any Proceeding for such purpose. The Company acknowledges that each of
the Investors has been provided with the same Registration Rights Agreement for
the purpose of closing a transaction with multiple Investors and not because it
was required or requested to do so by any Investor.


[Remainder of Page Intentionally Left Blank]

 
11

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

       
CHINA NATURAL GAS, INC.
 
   
   
  By:  
/s/ Qinan Ji
 

--------------------------------------------------------------------------------

Name: Qinan Ji
 
Title: Chief Executive Officer

 
[Signature Pages of Investors to Follow]
 
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Alder Capital Partners I, L.P.
 
   
   
  By:  
/s/ Michael Licosati
 

--------------------------------------------------------------------------------

Name: Michael Licosati
 
Title: Managing Partner

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Alder Capital, LLC.
     
Street: 12750 High Bluff Dr., Suite 120
City/State/Zip: San Diego, CA 92130
Attention: Michael Licosati
 
Tel: (858)259-3900x101
Fax: (858)259-3272
Email: mlicosati@aldercap.com

 
 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 

  Alder Offshore Partners, Ltd.
 
   
   
  By:  
/s/ Michael Licosati
 

--------------------------------------------------------------------------------

Name: Michael Licosati
 
Title: Managing Partner

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Alder Capital, LLC.
     
Street: 12750 High Bluff Dr., Suite 120
City/State/Zip: San Diego, CA 92130
Attention: Michael Licosati
 
Tel: (858)259-3900x101
Fax: (858)259-3272
Email: mlicosati@aldercap.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Enable Opportunity Partners, L.P.
 
   
   
  By:  
/s/ Brendan O’Neil
 

--------------------------------------------------------------------------------

Name: Brendan O’Neil
 
Title: Principal and Portfolio Manager

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Enable Opportunity Partners, L.P.
     
Street: One Ferry Building Suite 255
 
City/State/Zip: San Francisco, CA 94111
Attention: Brendan O’Neil
Tel: (415)677-1578
Fax: (415)677-1580
Email: boneil@enablecapital.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Enable Growth Partners, L.P.
 
   
   
  By:  
/s/ Brendan O’Neil
 

--------------------------------------------------------------------------------

Name: Brendan O’Neil
 
Title: Principal and Portfolio Manager

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Brendan O’Neil
     
Street: One Ferry Building Suite 255
 
City/State/Zip: San Francisco, CA 94111
Attention: Brendan O’Neil
Tel: (415)677-1578
Fax: (415)677-1580
Email: boneil@enablecapital.com



 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Lagunitas Partners, L.P.
 
   
   
  By:  
/s/ Jon D. Gruber
 

--------------------------------------------------------------------------------

Name: Gruber + McBaine Capital Management
 
Title: General Partner

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Gruber + McBaine Capital Management
     
Street: 50 Osgood Place - Penthouse
 
City/State/Zip: San Francisco, CA 94133
Attention: Christine Arroyo
Tel: (415)782-2606
Fax: (415)981-6434
Email: Chris@gmem.com


 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Gruber + McBaine International
 
   
   
  By:  
/s/ Jon D. Gruber
 

--------------------------------------------------------------------------------

Name: Gruber + McBaine Capital Management
 
Title: Investment Advisor

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Gruber+McBaine Capital Management
     
Street: 50 Osgood Place - Penthouse
 
City/State/Zip: San Francisco, CA 94133
Attention: Christine Arroyo
Tel: (415)782-2606
Fax: (415)981-6434
Email: Chris@gmem.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Jon D and Linda W Gruber Trust
 
   
   
  By:  
/s/ Jon D. Gruber
 

--------------------------------------------------------------------------------

Name: Gruber + McBaine Capital Management
 
Title: Trustee

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Gruber+McBaine Capital Management
     
Street: 50 Osgood Place - Penthouse
 
City/State/Zip: San Francisco, CA 94133
Attention: Christine Arroyo
Tel: (415)782-2606
Fax: (415)981-6434
Email: Chris@gmem.com


 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Excalibur Limited Partnership
 
   
   
  By:  
/s/ William Hechter
 

--------------------------------------------------------------------------------

Name: William Hechter
 
Title: President

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
 
     
Street: 33 Prince Arthur Ave.
 
City/State/Zip: Toronto On M5R 1B2
Attention: William Hechter
Tel: (416)964-9077
Fax: (416)964-8868
Email: willhechter@excaliburlp.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above. 



     
NAME OF INVESTING ENTITY 
  Pinnacle China Fund, L.P.
 
   
   
  By:  
/s/ Barry M. Kitt
 

--------------------------------------------------------------------------------

Name: Barry M. Kitt
 
Title: General Partner of Pinnacle China Fund, L.P.

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Pinnacle China Fund, L.P.
     
Street: 4965 Preston Park Blvd., Ste 240
 
City/State/Zip: Plano, TX 75093
Attention: Barry M. Kitt
Tel: (972)985-2121
Fax: (972)985-2122
Email: bk@pinnaclechinafund.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  The Pinnacle Fund, L.P.
 
   
   
  By:  
/s/ Barry M. Kitt
 

--------------------------------------------------------------------------------

Name: Barry M. Kitt
 
Title: General Partner of Pinnacle China Fund, L.P.

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
The Pinnacle Fund, L.P.
     
Street: 4965 Preston Park Blvd., Ste 240
 
City/State/Zip: Plano, TX 75093
Attention: Barry M. Kitt
Tel: (972)985-2121
Fax: (972)985-2122
Email: bk@pinnaclechinafund.com


 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Patara Capital, L.P.
 
   
   
  By:  
/s/ Berke Bakay
 

--------------------------------------------------------------------------------

Name:
 
Title: Principal

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Patara Capital, L.P.
     
Street: 5050 Quorum Drive, Ste 312
 
City/State/Zip: Dallas, TX 75254
Attention: Berke Bakay
Tel: (214)866-0005
Fax: (214)540-5796
Email: bbakay@pataracap.com


 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Keyrock Partners, L.P.
 
   
   
  By:  
/s/ Stephen J. Carter
 

--------------------------------------------------------------------------------

Name: Stephen J. Carter
 
Title: Managing Member

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Keyrock Partners, L.P.
     
Street: 8201 Preston Rd, Ste 400
 
City/State/Zip: Dallas, TX 75225
Attention: Stephen Carter
Tel: (214)891-1601
Fax: (214)890-8825
Email: Stephen@keyrockcapital.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Robert K. Moses, Jr.
 
   
   
  By:  
/s/ Robert K. Moses, Jr.
 

--------------------------------------------------------------------------------

Name: Robert K. Moses, Jr.
 
Title:

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Robert K. Moses, Jr.
     
Street: P.O. Box 27888
 
City/State/Zip: Houston, TX 77227
Attention:
Tel: (713)781-6191
Fax: (713)781-6022
Email:

 
 
 

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

     
NAME OF INVESTING ENTITY 
  Straus GEPT Partners, L.P.
 
   
   
  By:  
/s/ Craig Connors
 

--------------------------------------------------------------------------------

Name: Craig Connors
 
Title: CFO

 

     
ADDRESS FOR NOTICE 
 
   
   
 
c/o: 
Straus Asset Management
     
Street: 320 Par, Ave., 10th Floor
 
City/State/Zip: New York, NY 10022
Attention:
Tel: (212)415-7274
Fax: (212)415-7256
Email: cconnors@strauspartners.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
NAME OF INVESTING ENTITY 
  
  Straus Partners, L.P.
 
By:
/s/ Craig Connors 
 
 
Name:

--------------------------------------------------------------------------------

Craig Connors
 
 
Title:
CFO
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Straus Asset Management
 
 
Street:
320 Par, Ave., 10th Floor
 
 
City/State/Zip:
New York, NY 10022
 
 
Attention:
 
 
 
Tel:
(212)415-7274
 
 
Fax:
(212)415-7256
 
  
Email:
cconnors@strauspartners.com



 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
NAME OF INVESTING ENTITY 
  
  Sansar Capital Special Opportunity Master Fund, L.P.
         
By:
/s/ Vincent Guacci
 
 
Name:

--------------------------------------------------------------------------------

Vincent Guacci
 
 
Title:
CFO/COO
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Sansar Capital Special Opportunity Master Fund
 
 
Street:
25 West 53rd St.
 
 
City/State/Zip:
New York, NY 10019
 
 
Attention:
Vince Guacci
 
 
Tel:
(212)399-8980
 
 
Fax:
(917)849-5120
 
  
Email:
operaluns@sansarcapital.com



 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
NAME OF INVESTING ENTITY 
  
  Octagon Capital Partners
 
By:
/s/ Steven Hart
 
 
Name:

--------------------------------------------------------------------------------

Steven hart
 
 
Title:
General Partner
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Steven Hart
 
 
Street:
155 West 68th St., #276
 
 
City/State/Zip:
New York, NY 10023
 
 
Attention:
 
 
 
Tel:
(917)658-7878
 
 
Fax:
 
 
  
Email:
octagoncp@yahoo.com



 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
NAME OF INVESTING ENTITY 
  
Heller Capital Investments
 
By:
/s/ Ronald I. Heller
 
 
Name:

--------------------------------------------------------------------------------

Ronald I. Heller
 
 
Title:
CIO
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
 
 
 
Street:
700 E. Palisade Ave.
 
 
City/State/Zip:
Englewood Cliffs, NJ 07632
 
 
Attention:
Steven Hart
 
 
Tel:
(201)816-4235
 
 
Fax:
(201)569-5014
 
  
Email:
Snallceap777@yahoo.com



 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
NAME OF INVESTING ENTITY 
  
Highbridge International, LLC
         
By:
/s/ Adam J. Chill
 
 
Name:

--------------------------------------------------------------------------------

Adam J. Chill
 
 
Title:
Managing Director
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Highbridge Capital Mangement, L.L.C.
 
 
Street:
9 West 57th St., 27th Floor
 
 
City/State/Zip:
New York, NY 10019
 
 
Attention:
Ari J. Storch/Adam J. Chill
 
 
Tel:
(212)287-4720
 
 
Fax:
(212)-751-0755
 
  
Email:
ari.storch@hcmng.com
adam.chill@hcmng.com



 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTING ENTITY 
  
Whitebox Intermarket Partners, L.P.
         
By:
/s/ Jonathan Wood
 
 
Name:

--------------------------------------------------------------------------------

Jonathan Wood
 
 
Title:
COO
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Whitebox Advisors, LLC
 
 
Street:
3033 Excelsior Blvd., Ste 300
 
 
City/State/Zip:
Minneapolis, MN 55416
 
Attention:
Ryan Kuehn
 
 
Tel:
(612)253-6069
 
 
Fax:
(612)253-6169
 
  
Email:
rkuehn@whiteboxadvisors.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTING ENTITY 
  
Heartland Value Fund
         
By:
/s/ David C. Fondrie
 
 
Name:

--------------------------------------------------------------------------------

David C. Fondrie
 
 
Title:
CEO
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Heartland Advisors, Inc.
 
 
Street:
789 N. Water St., Ste 500
 
 
City/State/Zip:
Milwaukee, WI 53202
 
Attention:
Nicole Best
 
 
Tel:
(414)977-8748
 
 
Fax:
(414)977-8948
 
  
Email:
nbest@heartlandfunds.com
pbeste@heartlandfunds.com
croberts@heartlandfunds.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTING ENTITY 
  
Nite Capital Master, Ltd.
         
By:
/s/ Keith A. Goodman
 
 
Name:

--------------------------------------------------------------------------------

Keith A. Goodman
 
 
Title:
Authorized Signatory
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Nite Capital Master, Ltd.
 
 
Street:
100 East Cook Ave. Ste 201
 
 
City/State/Zip:
Libertyville, IL 60048
 
Attention:
Keith Goodman
 
 
Tel:
(847)968-2655
 
 
Fax:
(847)968-2648
 
  
Email:
keith@nitecapital.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTING ENTITY 
  
Barrington Partners, a California Limited Partnership
         
By:
/s/ Russell Faucett
 
 
Name:

--------------------------------------------------------------------------------

Russell Faucett
 
 
Title:
General Partner
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Barrington Partners
 
 
Street:
2001 Wilshire Blvd., Ste 401
 
 
City/State/Zip:
Santa Monica, CA 90403
 
Attention:
Glenn Rosen
 
 
Tel:
(310)264-4844x5
 
 
Fax:
(310)264-4847
 
  
Email:
glenn@barrpart.com

 
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
NAME OF INVESTING ENTITY 
  
Barrington Investors, L.P.
         
By:
/s/ Russell Faucett
 
 
Name:

--------------------------------------------------------------------------------

Russell Faucett
 
 
Title:
General Partner
 
       
  
ADDRESS FOR NOTICE 
 
c/o:
Barrington Partners
 
 
Street:
2001 Wilshire Blvd., Ste 401
 
 
City/State/Zip:
Santa Monica, CA 90403
 
Attention:
Glenn Rosen
 
 
Tel:
(310)264-4844x5
 
 
Fax:
(310)264-4847
 
  
Email:
glenn@barrpart.com

 
 
 

--------------------------------------------------------------------------------

 
 
Annex A


PLAN OF DISTRIBUTION


The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:


·   ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;


·   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;


·   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;


·   an exchange distribution in accordance with the rules of the applicable
exchange;


·   privately negotiated transactions;


·   to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;


·   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;


·   a combination of any such methods of sale; and


·   any other method permitted pursuant to applicable law.


The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.


Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.


The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.


Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.
 
 
 

--------------------------------------------------------------------------------

 


The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.


The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
Securities will be paid by the Selling Stockholder and/or the purchasers. Each
Selling Stockholder has represented and warranted to the Company that it
acquired the securities subject to this registration statement in the ordinary
course of such Selling Stockholder’s business and, at the time of its purchase
of such securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.


The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. In addition, the Company has advised each
Selling Stockholder that the Commission currently takes the position that
coverage of short sales “against the box” prior to the effective date of the
registration statement of which this prospectus is a part would be a violation
of Section 5 of the Securities Act, as described in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporate Finance.


If a Selling Stockholder uses this prospectus for any sale of the Common Stock,
it will be subject to the prospectus delivery requirements of the Securities
Act. The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under this Registration Statement.


The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

 
 

--------------------------------------------------------------------------------

 

ANNEX B


CHINA NATURAL GAS, INC.


SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE


The undersigned beneficial owner of common stock (the “Common Stock”), of China
Natural Gas, Inc. (the “Company”) understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “Commission”) a
Registration Statement for the registration and resale of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement,
dated as of July __, 2007 (the “Registration Rights Agreement”), among the
Company and the Investors named therein. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms used and not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:


QUESTIONNAIRE


1. 
 
Name. 
  
 
  
 
 
(a)
 
Full Legal Name of Selling Securityholder
 
 
 
 
 
 
 
 
 
 
 
 
(b)
 
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
 
 
 
 
 
 
 
 
 
 
 
 
(c)
 
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
 
 
 
 
 
 
 
 
 
 
2. 
 
Address for Notices to Selling Securityholder: 
  
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
Facsimile:
 
 
 
 
 
Contact Person:
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


3. 
  
Beneficial Ownership of Registrable Securities: 
  
  
  
 
 
Type and Principal Amount of Registrable Securities beneficially owned:
 
 
 
 
 
 
4. 
  
Broker-Dealer Status: 
  
  
  
 
 
(a)
 
Are you a broker-dealer?
 
 
 
 
 
 
 
 
 
Yes o  No o
 
 
 
 
 
  
 
Note: 
 
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.
  
 
  
 
 
 
 
(b)
 
Are you an affiliate of a broker-dealer?
 
 
 
 
 
 
 
 
 
Yes o  No o
 
 
 
 
 
 
 
(c)
 
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?
 
 
 
 
 
 
 
 
 
Yes o  No o
 
 
 
 
 
  
 
Note: 
 
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.
  
 
  
 
 
5. 
  
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder. 
  
  
  
  
 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3. 
  
 
  
 
 
 
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 6. 
  
 
Relationships with the Company: 
  
  
  
  
  
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years. 
  
  
  
 
 
State any exceptions here:
 
 
 
 
 
 

 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.
 
 
 

--------------------------------------------------------------------------------

 


By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

     
Dated:
Beneficial Owner:
 
   
   
    By:    

--------------------------------------------------------------------------------

Name:
 
Title:

 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:



 
 
Crone Rozynko LLP
 
 
101 Montgomery Street, Suite 1950
 
 
San Francisco, CA 94104
 
 
Facsimile No.: (415) 955-8910
 
 
Attention: Alisande M. Rozynko, Esq.

 
 
 

--------------------------------------------------------------------------------

 